COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                                NO.
2-06-295-CR
 
 
JOSHUA
RAY MONTEZ                                                        APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
            FROM THE 213TH
DISTRICT COURT OF TARRANT COUNTY
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion To
Dismiss Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal. 
See id.; Tex. R. App. P.
43.2(f).
PER CURIAM
 
PANEL D:   WALKER, J.; CAYCE,
C.J.; and MCCOY, J.
DO NOT PUBLISH




Tex. R. App. P. 47.2(b)
DELIVERED: January 25, 2007




[1]See Tex. R. App. P. 47.4.